                                                                                          FILED
                      IN THE UNITED STATES DISTRICT COURT                               MAR .2 5 2021
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA                        PETER A. MOORE JR CLE~K
                               WESTERN DIVISION                                      US DISTRICT COURT: EDNC
                                                                                   BY      I' •        DEP CLK

                                 CASE NO. 5:19-MJ-01036-BO
                                 CASE NO. 5:19-MJ-01037-BO


  IN RE GRAND JURY SUBPOENAS                                               ORDER




       Before the court is the United States ' Notice of Proposed Redactions. DE 67. The court

has reviewed the proposed redactions and finds them proper and consistent with orders issued in

these cases. The Clerk of the Court is directed to file the redacted attachments to the Notice and

to maintain under seal the following documents until further order of the court:

No. 5:19-MJ-01036-BO

DE 10, 10-1 , 10-2, 10-3, and 10-4
DE18
DE28
DE35
DE43
DE47
DE58
DE61
DE63
DE67

No. 5:19-MJ-01037-BO

DE 10, 10-1 , 10-2, 10-3, and 10-4
DE 18
DE26
DE33
DE41
DE45
DE 55



           Case 5:19-mj-01036-M Document 71 Filed 03/25/21 Page 1 of 2
No. 5:19-MJ-01037-BO (cont' d)

DE 58
DE60
DE64
                              -;ft:
        SO ORDERED this 7.-t.../   day of March, 2021.




                                           RICHARD E. MYERS II
                                           CHIEF UNITED STA TES DISTRICT JUDGE




                                              2

           Case 5:19-mj-01036-M Document 71 Filed 03/25/21 Page 2 of 2
